                                           Case 4:19-cv-03780-YGR Document 44 Filed 02/24/21 Page 1 of 2




                                   1                                        UNITED STATES DISTRICT COURT

                                   2                                       NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         ANDRE KENNETH STUCKEY,
                                   4                                                             Case No. 19-cv-03780-YGR (PR)
                                                              Plaintiff,
                                   5                                                             ORDER REOPENING ACTION;
                                                    v.                                           LIFTING STAY; AND SETTING
                                   6                                                             BRIEFING SCHEDULE
                                         SUE RISENHOOVER, et al.,
                                   7
                                                              Defendants.
                                   8
                                   9           Plaintiff, a state prisoner currently incarcerated at Pelican Bay State Prison (“PBSP”) filed

                                  10   a pro se civil rights action pursuant to 42 U.S.C. § 1983.

                                  11           In an Order dated December 9, 2020, the Court referred this action and Plaintiff’s other

                                  12   pending matters to the Pro Se Prisoner Mediation Program and stayed these cases pending global
Northern District of California
 United States District Court




                                  13   settlement proceedings. Dkt. 38. The Order stated that, if necessary, the Court will issue a further

                                  14   briefing scheduling after the settlement proceedings.

                                  15           On February 11, 2021, the Honorable Judge Robert M. Illman notified the Court that the

                                  16   parties were unable to reach an agreement. Dkt. 43. Accordingly, the Court hereby LIFTS the

                                  17   stay in the instant action, and the Clerk of the Court shall REOPEN the case file. The parties are

                                  18   directed to abide by the new briefing scheduling outlined below.

                                  19                                                  CONCLUSION

                                  20           For the foregoing reasons, the Court orders as follows:

                                  21           1.        The Court LIFTS the stay in the instant action, and the Clerk shall REOPEN the

                                  22   file.

                                  23           2.        The parties shall abide by the following briefing schedule:

                                  24                     a.         No later than sixty (60) days from the date of this Order, Defendants shall

                                  25   file a motion for summary judgment, which must be accompanied by a Rand1 notice so that

                                  26   Plaintiff will have fair, timely and adequate notice of what is required of him in order to oppose

                                  27

                                  28           1
                                                   Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998).
                                          Case 4:19-cv-03780-YGR Document 44 Filed 02/24/21 Page 2 of 2




                                   1   the motion. Woods v. Carey, 684 F.3d 934, 935 (9th Cir. 2012). If Defendants are of the opinion

                                   2   that this case cannot be resolved by summary judgment, they shall so inform the Court prior to the

                                   3   summary judgment motion deadline.

                                   4                    b.     Plaintiff’s opposition to the motion for summary judgment shall be filed

                                   5   with the Court and served on Defendants no later than twenty-eight (28) days after the date on

                                   6   which Defendants’ motion is filed. Plaintiff shall refer to the Court’s January 31, 2020 Order

                                   7   Dismissing Certain Claims Without Prejudice to Filing in Eastern District; Serving Cognizable

                                   8   Claims; and Dismissing Remaining Claims for a further explanation on summary judgment. See

                                   9   Dkt. 9 at 5-6.

                                  10                    c.     Defendants shall file a reply brief no later than fourteen (14) days after the

                                  11   date the opposition is filed. The motion shall be deemed submitted as of the date the reply brief is

                                  12   due. No hearing will be held on the motion unless the Court so orders at a later date.
Northern District of California
 United States District Court




                                  13          3.        All communications by the Plaintiff with the Court must be served on Defendants’

                                  14   counsel by mailing a true copy of the document to Defendants’ counsel.

                                  15          4.        It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                  16   informed of any change of address and must comply with the Court’s orders in a timely fashion.

                                  17   Pursuant to Northern District Local Rule 3-11 a party proceeding pro se whose address changes

                                  18   while an action is pending must promptly file a notice of change of address specifying the new

                                  19   address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when: (1) mail

                                  20   directed to the pro se party by the Court has been returned to the Court as not deliverable, and

                                  21   (2) the Court fails to receive within sixty days of this return a written communication from the pro

                                  22   se party indicating a current address. See L.R. 3-11(b).

                                  23          5.        Upon a showing of good cause, requests for a reasonable extension of time will be

                                  24   granted provided they are filed on or before the deadline they seek to extend.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 2/24/2021

                                  27                                                      ______________________________________
                                                                                          JUDGE YVONNE GONZALEZ ROGERS
                                  28                                                      United States District Judge
                                                                                           2
